                     Case 19-10234-KG             Doc 487     Filed 06/05/19           Page 1 of 11



                           IN THB UNITED STATES BANKIìUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter    11

                                                                   )
RMBR LIQUIDATION, INC., et al.,t                                   )   Case   No. l9-10234 (KG)
                                                                   )
                                      f)ebtors.                    )   (Jointly Administered)
                                                                   )
                                                                       Hearing Date: July 15,2019 at I l:00 a.m. (ET)
                                                                   )   Objection Deadline: June 19,2019 at 4:00 p.m. (ET)
                                                                   )

 DEBTORS' MOTION FOR AN ORDE,R EXTENDING TI{EIR EXCLUSIVE PERIODS
        TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
      THERETO PURSUANT TO BANKRUPTCY CODB SECTTON 1121(d)


            The above-captioned debtors and debtors-in-possession (the "Debtors"), by and through

their undersigned counsel, hereby submit the Debtors' Motion .for an Order Extending Their

Exclusive Periods to File         a   Chapter I I Plan and Solicit Acceptances Thereto Pursuanl to

Ì)ankruptcy Code Section I I 2l (d) (the "Motion"). In supporl of the Motion, the Debtors state as

follows:

                                                  JURISDICTION

            1.       The United States Bankruptcy Court for the District of Delaware (the "Court")

lras jurisdiction over this Motion pursuant            to 28 tl.S.C. $$ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February       29,2012. Venue is proper in this district pursuant to 28 U.S.C. $$ 1408               and




' The Debtors in these chapter 1 I cases, alorrg with the last four digits of each Debtor's federal tax identification
rrurnber, include: RMBR Liquidation, lnc. (2696); RMBR Liquidation Holdco Corp. (5858); and RMBR
Liquidation Holdings Corporation (2354). The location of the Debtors'service address is: 5500 Avion Park Drive,
Flighland Heights, Ohio 44143.



{l   229.002-W00s62s6.3\
                              Case 19-10234-KG        Doc 487      Filed 06/05/19    Page 2 of 11



1409. This matter is a core proceeding within the meaning of 28 U.S.C. $ 157(bX2), and the

Court may enter a final order consistent with Article III of the United States Constitution.2

                 2.           The statutory bases for the relief sought herein is section 1121(d) of title 11 of

Chapter 11 of the United States Code, 11. U.S.C. $ 101 eÍ seq. (as amended or modified, the

"Bankruptcy Code") together with rule 9006(bX1) of the Federal Rules of Bankruptcy Procedure

(the "Bankruptc)¡ Rules") and rule 9006-2 of the Local Rules of Bankruptcy Practice and

Procedure             of the United       States Bankruptcy Court    for the District of Delaware (the "Local

Rules").

                                                      BACKGROUND

                 3.           Prior to selling substantially all of their assets as discussed below, the Debtors,

along with their non-Debtor Canadian affiliate, were the leading retailer of personalized gifts and

merchandise in North Arnerica. Their retail approach fucused on customized gifts for milestone

occasions such as weddings, birthdays, holidays, and graduations. As a multi-channel retailer,

the Debtors offered their merchandise through their catalog, their e-commerce website, and

approximately 400 stores in shopping malls throughout the United States and Canada.

                 4.           As of the Petition Date, each of the Debtors filed a petition with the Court under

chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their properties as debtors and debtors-in-possession pursuant to sections 1107(a) and

1        108 of the Bankruptcy Code. No party has requested the appointment              of a trustee or examiner

in these Chapter 1i Cases.

                 5.           On February 15,2019, the office of the United States Trustee (the "U.S. Trustee")

appointed an off,rcial committee of unsecured creditors (the "Creditors' Committee").

2
  Pursuant to Local Rule 9013-1(f), the Debtors hereby confirm their consent to entry ofa final order by this Couft
in connection with this Motion   if it is later determined that this Court, absent consent of the parties, cannot enter
fiual orders or judgments consistent with Article III of the United States Constitution.


{\   I   229.002-W 0056256.   3   }

                                                               2
                      Case 19-10234-KG       Doc 487      Filed 06/05/19   Page 3 of 11



          6.         On March 6,2019, the Court entered the Order (A) Approving the Asset Purchase

Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the Assumption snd Assignment

of   Contract,ç and Leases, and         (D) Granting Related Relief lD.I. 2921 (the "Sale Order")

approving, among other things, the sale         of substantially all of the Debtors'   assets   to   Enesco

Properties, LLC pursuant to the court-approved asset purchase agreement (the "Sale"). The Sale

closed on March 8, 2019 (the "Closing Date") and             in   accordance   with the Sale Order, the

Debtors filed the Notice of Filing Final Asset Purchase Agreement [D.I. 307] on March 11,

2019.

          7.         On April 24, 2019, the Debtors filed the Disclosure Statement for the Joint

Chapter I      I   Plan of RMBR Liquidation, Inc. and lts Debtor Af.filiates [D.I. 384] (including all

exhibits thereto and as amended, supplemented, revised, or otherwise modified from time to

time, the "Ðisclosure Statement") and the,Ioint Chapter I I Plan of RMBR Liquidation, Inc. and

Its Debtor A/.filiates [D.1. 383] (including all exhibits thereto and as amended,        supplemented,

revised, or otherwise modif,red from time to time, the         "Plan"). In connection therewith,        the

l)ebtors filed the Motion of the Debtors .for Enlry o.f an Order (l) Approving the Disclosure

Slatement on an Interim Basis;         (lI) Scheduling a Combined Hearing on Final Approval of the

Disclosure Statement and Plan Confirmation and Deadlines Related Thereto; (III) Approving the

Solicitation Procedures and the Forms Related Thereto; ond (IV) Granting Related nehef lD.I.

385] (the "Solicitation Motion").

          8.         On May J,2019, the Court entered the order lD.I. 4281 approving the Disclosure

Statement on an interim basis, establishing certain solicitation procedures and scheduling a

combined hearing           on final approval of the adequacy of the Disclosure Statement                and

confirmation of the Plan for June 12,2019 (the "Confirmation Hearing").




{ I 229.002-W0056256.3}
                                                      a
                                                      J
                     Case 19-10234-KG        Doc 487        Filed 06/05/19      Page 4 of 11



                                         RELIEF' REOUESTED

          9.        By this Motion, the Debtors request the entry of an order, pursuant to Bankruptcy

Code section 1121(d) and Bankruptcy Rule 9006(bX1) granting a sixty (60) day extension of the

original period one hundred and twenty (120) days after the commencement of the Chapter                      11


Cases, during which the Debtors have the exclusive          right to file a chapter 1l plan (the "Exclusive

Plan Period"). The Debtors also seek a sixty (60) day extension of the original one hundred and

eighty (180) day period aller the commencement of the Chapter 11 Cases to obtain acceptance of

a plan, during which time competing plans may not be filed (the "Solicitation Period"                       and

together with the Exclusive Plan Period, the "Exclusive Periods"). Currently, the Exclusive

Periods are set to expire on June 6,2019 and August 5,2019, respectively.3 The Debtors request

a sixty (60) day extension of the Exclusive Periods to August 5, 2019 and October 4,2019,

respectively, pursuant to Bankruptcy Code section 1121(d).

          10.        Such an extension of the Exclusive Periods is without prejudice to the rights           of

the Debtors to seek fuither extensions thereof.

                                           BASIS F'OR RELIEF

          11.        The Court   is   authorized   to   extend   a Debtor's exclusive periods          upon    a


demonstration of cause, pursuant to Bankruptcy Code section 1121(d), which provides:

                    Subject to paragraph (2), on request of a party in interest made
                    within the respective periods specified in subsections (b) and (c) of
                    this section and after notice and a hearing, the court may for cause
                    reduce or increase the 120-day period or the 180-day period
                    referred to in this section.

r1u.s.c. $ 1121(d)



3
 Pursuant to Local Rule 9006-2, the deadline shall be automatically extended until the Court acts on the motion,
without the necessity for the entry of a bridge order.



{ l 229.002-W00s6256.31
                                                        4
                       Case 19-10234-KG        Doc 487         Filed 06/05/19      Page 5 of 11



             12.      Although the Bankruptcy Code does not define the term "cause," the legislative

history indicates it is intended to be a flexible standard to balance the competing interests of a

Debtor and its creditors. See H.R. Rep. No. 95-595, at 231, 232 (1978), reprinted                   in 1978
U.S.C.C.A.N. 5963, 6191 (noting that Congress intended to give bankruptcy courts flexibility to

protect a Debtor's interest by allowing unimpeded opportunity to negotiate settlement of debts

without interference from other parties in interest).

             13.      In determining whether a Debtor        has had an adequate opportunity to negotiate a

chapter 11 plan,            a court should consider a variety of         factors   to assess the totality of
circumstances affecting whether or not "cause" exists               to extend the Exclusive Periods. In re

McLean Industt"ies, Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987). The McLean Industries

court held that the relevant factors are:

                      (a)     the size and complexity of the Debtor's case;

                      (b)     the existence of good faith progress towards reorganization;

                      (c)     a 1ìnding that the Debtor is not seeking to extend exclusivity to pressure
                              creditors "to accede to [the Debtor's] rcorganization demands";

                      (d)     existence ofan unresolved contingency; and

                      (e)     the fact that the Debtor is paying its bills as they come due.

McLean Indu,stries, ST B.R. at 834 (citations omitted).

             14.      An application of the foregoing standards to the facts of the Chapter 11 Case

demonstrates suffìcient "cause" to grant the Debtors' requested extensions.

            A.        The Size and Complexity of the Debtors'Case

             15.      In McLean Industries.and numerous other cases, courts have identified size and

complexity of a chapter 11 case as a determining factor of whether a court should grant an

extension of the exclusive periods. See, e.g., In re Central ,Iersey Airport Services,282 B.R.




{l   229.002-W00562s6.3\
                                                         5
                       Case 19-10234-KG       Doc 487         Filed 06/05/19   Page 6 of 11



176, 184 (Bankr. D. N.J. 2002); In re Texaco, Inc., 76 B.R. 322. 326 (Bankr. S.D. N.Y. 1987)

(finding "cause" to extend exclusivity based on size of case); In re Manville Forest Prods. Corp.,

31 B.R. 99I,995 (S.D.N.Y. 1983) ("[T]he sheer mass, weight, volume and complications of the

Manville filings undoubtedly justify a shakedown period").

             16.      While this is not a "lÌìega" or overly complex case, it presents its own unique

issues. Since the Petition Date, the Debtors' primary focus was on maximizing value for all

stakeholders through the sale process. Since the Sale closed, the Debtors' attention has focused

on negotiating and seeking approval of a confirmable, if not consensual, plan.

             17.      The Debtors also have prepared and filed a number of other operational and

procedural motions to ensure that this case moves forward as expeditiously as possible. Since

the Petition Date, the Debtors have expended considerable time and effort by:

                             a.     handling countless operational issues, including
                                    responding to creditor, customer, financial
                                    institution, and vendor concerns and questions;

                             b.     preparing and filing the Debtors' schedules and
                                    statements of financial affairs and the amended
                                    versions thereof;

                             c.     preparing for and attending the formation meeting
                                    of the Creditors' Committee and the section 341
                                    meeting of creditors;

                             d.     marketing, negotiating and selling the Debtors'
                                    assets;

                             e      preparing, negotiating and finalizing a plan with
                                    interested parties;

                             f      drafting, finalizing and filing the Plan and       the
                                    Disclosure Statement; and

                             o
                             Þ'     reviewing and analyzing proofs of claim and proofs
                                    of interest filed in the Chapter 1 1 Cases.




(l   229.002-W00 s6256.3\
                                                          6
                      Case 19-10234-KG       Doc 487      Filed 06/05/19     Page 7 of 11



           18.        Since the Petition Date, the Debtors have consulted with the U.S. Trustee on all

material matters that have arisen in the bankruptcy cases and have provided detailed updates as

to the Debtors' cash position and assets. The Debtors also consistently have conferred with

counsel to the Creditors' Committee to discuss the status and direction of these cases, including

the fonnulation of the Plan.

           B.         Progress Toward Development of a Consensual Plan

           19.        Following the closure of the Sale, the Debtors developed and filed the Plan, the

Disclosure Statement and the Solicitation         Motion. On May 7,2019, the Court approved the
Disclosure Statement on an interim basis and established procedures for the solicitation of

acceptances        of the Plan. The Debtors currently are soliciting       acceptances   of the Plan and
preparing for the Confirmation I{earing, which is scheduled for June 12,2019.

           C.         The Debtors are Requesting Extensions          of the Exclusive Periods        for
                      Appropriate Purposes

           20.        The Debtors are seeking extensions of the Exclusive Periods to enable the Debtors

to cornplete solicitation of the Plan and obtain confirmation thereof         -   not for the purpose of

pressuring creditors to accede to any demands. McLean Industries, ST B.R. at834.

           21.        Since the Petition Date, the Debtors have worked closely with their stakeholders

and have complied with the obligations placed on the Debtors under the Bankruptcy Code. In

meeting its fìduciary duties to their creditors, the Debtors have recognized the need to deal with

all parties in interest in these cases, and have conferred with these constituencies on every major

substantive and administrative tnatter, attempting to reach agreement or a compromise to avoid

lengthy and expensive disputes, including with respect to the Plan.

           22.        The Debtors' request to extend the Exclusive Periods is made in good faith and

will affbrd the Debtors an opportunity to continue to prosecute their Plan, without the distraction


{ l 229,002-W005{i256.3 }

                                                      7
                     Case 19-10234-KG        Doc 487      Filed 06/05/19       Page 8 of 11



of any competing plans. Extending the Exclusive Periods will provide the Debtors with the

opportunity to continue their negotiations with parties in interest regarding the Plan and the terms

thereof. In light of this, it cannot be said that the Debtors have sought an extension of                      the

Exclusive Periods for any improper purpose.

            D.       An Extension of the Exclusive Periods is Required to Resolve Contingencies

            23.      While the Plan has been filed, the Debtors still must obtain final approval of the

Disclosure Statement and confirmation of the Plan. If the Court does not approve the Disclosure

Statement on a final basis or confirm the Plan, the Debtors will require additional time to address

the Court's concerns. Accordingly, an extension is required to allow the Debtors to obtain final

approval         of the Disclosure   Statement and   to   seek confirmation         of the Plan, without the
distraction of any competing plans.

            E.       The Debtors are Paying their Ongoing Expenses as they Become Due

            24.      Since the inception of these Chapter   1l   Cases, the Debtors have been paying their

bills as they become due. The Debtors' prudent decisions regarding their assets and their diligent

efforts     to maximize value for       stakeholders through the Sale have enhanced the Debtors'

bankruptcy estates. This position has only improved since the closing of the Sale and the

infusion of the Sale proceeds.

            25.      The Debtors also note that relief similar to that requested in this Motion has been

granted to other Debtors in this jurisdiction in other chapter 11 cases. See, e.g., Claire's Stores,

Inc., et a/., No. 18-10584 (Bankr. D. Del. Aug. 17,2018) (Walrath, J.); Dendreon Corp., et al.,

No. 14-12515 (Bankr. D. Del. Apr. 10, 2015) (Silverstein,J.); Phoenix Payment                       Systems, Inc.,

No.   14-   11   848 (Bankr. D. Del. Dec. 19, 2014) (Walrath, I .); USEC    1n c.   ,   No.   14-1047 5 (Bankr. D.

Del. June 27,2014) (Sontchi, I.); NEC Holdings Corp., No. 10-11890 (Bank. D. Del. Oct.4,

2010) (Walsh, J.); Centaur, LLC, No. 10-10799 (Bank. D. Del. July 28, 2010) (Carey, J.); GRA


{1229.002-W 00s 62s 6.3}
                                                      8
                      Case 19-10234-KG        Doc 487      Filed 06/05/19     Page 9 of 11



Liquidation, Inc., No.09-10170 (Bankr. D. Del. June 15,2009) (Carey, J.); Inre New Century

TRS Holdings, Inc.,        No. 07-10416 (Bankr. D. Del..Ianuary 22,2008) (Carey, J.); Inre Nellson

Nutraceutical, Inc., No. 06-10072 (Bankr. D. Del. March 12,2007) (Sontchi, J.).

          26.        The Debtors have continued to comply with their obligations under the

Bankruptcy Code and have worked closely and diligently with other parlies in interest on an

array of issues, including the terms of the filed Plan. Allowing this relatively modest extension

of the Exclusive Periods will allow the Debtors a full and fair opportunity to seek final approval

of the Disclosure Statement, finish soliciting acceptances of the Plan, seek confirmation thereof,

engage     in informed and productive negotiations with parties in interest, and is appropriate under

the circumstances of these Chapter I 1 Cases. Indeed, the extension of the Exclusive Periods           will

allow the Debtors to undertake these endeavors, without the deterioration and disruption of the

I)ebtors' bankruptcy cases that might be caused by the filing of competing plans by non-Debtor

parties. The requested extension of the Exclusive Periods of sixty (60) days to August 5,2019

and October 4,2019, respectively, does not prejudice any parties in interest.

                                  NOTICE AND NO PRIOR REOUEST

          27.        Notice of this Motion has been given to the f-ollowing parties or, in lieu thereof, to

their counsel,      if known:   (a) the U.S. Trustee; (b) the Creditors Committee; (c) the agent under

the Debtors' prepetition asset-based facility and prepetition term loan facility (the "Prepetition

Agent"); (d) counsel to the Prepetition Agent; and (e) any party requesting notice pursuant to

Ilankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

that no other or further notice is required.

          28.        No previous request for the relief requested herein has been made to this or any

other courl.




{ 1229.002-W 005625 6.3}
                                                       9
                               Case 19-10234-KG   Doc 487    Filed 06/05/19   Page 10 of 11



             V/HEREFORE, the Debtors respectfully request that the Court enter an order: (i) granting

the relief requested by the Motion and extend the Exclusive Plan Period through and including

August 5,2019 and extend the Solicitation Period through and up to October 4,2019; and (ii)

granting such other and further relief as is just and proper.

Dated: June 5,2019                                     LANDIS RATH & COBB LLP
V/ilmington, Delaware


                                                       Adam G. Landis QtIo. 3a07)
                                                       Matthew B. McGuire (No. 4366)
                                                       Kimberly A. Brown Qllo. 5138)
                                                       Matthew R. Pierce (No. 5946)
                                                       919 Market Street, Suite 1800
                                                       Wilmington, Delaware 1 9801
                                                       Telephone: (302) 467-4400
                                                       Facsimile: (302)467-4450
                                                       Email:        landis@lrclaw.com
                                                                     mcguire@lrclaw.com
                                                                     brown@lrclaw.com
                                                                     pierce@lrclaw.com
                                                       -and-
                                                       KIRKLAND & ELLIS LLP
                                                       Christopher T. Greco, P.C. (admitted pro hac vice)
                                                       Derek I. Hunter (admittedpro hac vice)
                                                       601 Lexington Avenue
                                                       New York; New York 10022
                                                       Telephone: (212) 446-4800
                                                       Facsimile: (212) 446-4900
                                                       Email:         christopher.greco@kirkland.com
                                                                      derek. hunter@kirkland. com




{ | 229,0 02 -W 0 0 s 62   s   6.3 )

                                                        10
                  Case 19-10234-KG   Doc 487        Filed 06/05/19   Page 11 of 11



                                          -and-

                                          KIRKLAND & ELLIS LLP
                                          Spencer A. Winters (admittedpro hac vice)
                                          Catherine Jun
                                          300 North LaSalle
                                          Chicago, Illinois 60654
                                          Telephone: (312)862-2000
                                          Facsimile:         (312) 862-2200
                                          Email:             spencer.winters@kirkland.com
                                                             catherine j un@kirkland.com


                                          Co-Counsel.þr the Debtors and Debtors in
                                          Possession




u229.002-W0056256.31
                                               11
